DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 2/7/22 is acknowledged. Claims 1 and 3-9 are currently pending where claims 2 and 10-18 are cancelled from consideration. 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the details of claim 8 with the pump featuring each of the transport, splitting, dispensing, and mixing stages as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 3, 4, 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0246319 (Winger hereinafter) in view of US 8128798 (Adachi hereinafter).
Regarding claim 1, Winger teaches a microfluidic device that discloses a top plate (Figure 3, top plate 312/18/322) comprising a top substrate (Substrate 312); a first layer of hydrophobic material coupled to the top substrate (Hydrophobic layer 322 via 318);  a continuous electrode between the first layer of hydrophobic material and the top substrate (Figure 3 shows electrode 318 between 312 and 322), wherein the top substrate has a uniform thickness (Evident from Figure 3); and a bottom plate (Figure 3 bottom plate 310/316/328/320) comprising: a bottom substrate (Substrate 310); a plurality of electrodes coupled to the bottom substrate (Electrodes 316); a second layer of hydrophobic material coupled to the bottom substrate and the plurality of electrodes (Layer 320); wherein the top plate and the bottom plate are placed in a spaced relationship (Evident from Figure 3), thereby defining a gap having a height between the first and second layers of hydrophobic materials to permit droplet motion within the height of the gap under application of propulsion voltages (¶ 55 with Figure 3).
Winger is silent with respect to an additive material of non-uniform thickness located between the top substrate and the continuous electrode and the first layer of hydrophobic material, and the gap having a plurality of heights between the first and second hydrophobic layers. 
However, Adachi teaches a microfluidic device (Figures 7a-e) that discloses an additive material of non-uniform thickness located between the top substrate and the continuous electrode and the first layer of hydrophobic material (Column 5 Line 13 through Column 8 Line 39 with Figures 7a-e with concavities 34a/c and the unlabeled protrusions), and the gap having a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the top substrate of Winger with the additive material of Adachi to allow for increased droplet position accuracy while metering the flow as desired (Adachi Column 5 Line 13 through Column 8 Line 39). 
Regarding claim 3, Winger’s modified teachings are described above in claim 1 where the combination of Winger and Adachi would further disclose that the top plate is attached to the bottom plate, such that the top plate is fixed relative to the bottom plate (Inherent for the pump to function with the top plate and bottom plate being fixed together to define the gap for the droplets).
Regarding claim 4, Winger’s modified teachings are described above in claim 1 where the combination of Winger and Adachi would further disclose a layer of dielectric material between the plurality of electrodes and the second hydrophobic layer (Winger layer 328).
Regarding claim 5, Winger’s modified teachings are described above in claim 1 where the combination of Winger and Adachi would further disclose that the first and second layers of hydrophobic materials are located on opposing sides of the gap (Figure 3 of Winger).
Regarding claim 8
Regarding claim 9, Winger’s modified teachings are described above in claim 8 where the combination of Winger and Adachi would further disclose a first height of the plurality of heights of the gap within one of the operation-specific zones differs from a second height of the plurality of heights of the gap within at least one other operation-specific zones (Evident from Figures 7a-e of Adachi as described in Claim 8).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0246319 (Winger) in view of US 8128798 (Adachi) and further in view of US 2012/0261264 (Srinivasan hereinafter).
Regarding claim 6, Winger’s modified teachings are described above in claim 1 but are silent with respect to one or more spacers between the top and bottom substrate.
However, Srinivasan teaches a microfluidic droplet pump that discloses the use of at least one or more spacers between the top and bottom substrates (Figure 8, Spacers 816).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microfluidic pump of Winger with the spacers of Srinivasan to ensure a proper gap is maintained between the top and bottom substrates.
Regarding claim 7, Winger’s modified teachings are described above in claim 1 but are silent with respect to two or more sets of electrodes and a side length of each electrode of a first set of the two or more sets of electrodes differs from a side length of each electrode of a second set of the two or more sets of electrodes.
However, Srinivasan teaches a microfluidic droplet pump that discloses the use of two sets of electrodes with differing sizes (Figure 6 with electrodes 618 and 622 featuring two distinct sizes). The resultant combination would be such that two or more sets of electrodes and a side length of each electrode of a first set of the two or more sets of electrodes differs from a side length of each electrode of a second set of the two or more sets of electrodes.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746